USDC IN/ND case 3:19-cv-00184-RLM-MGG document 14 filed 06/25/20 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JAMES D. CUMMINGS,

                          Plaintiff,

                    v.                      CAUSE NO.: 3:19-CV-184-RLM-MGG

 CHRISTA, et al.,


                          Defendants.

                              OPINION AND ORDER

      James D. Cummings, a prisoner without a lawyer, filed an amended

complaint. The court must review the merits of a prisoner complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune

from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party “is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must

allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d

667, 670 (7th Cir. 2006).

      The amended complaint names four defendants: Park Center and three of

its employees. Park Center is an “in-patient drug rehabilitation facility . . ..” ECF

12 at 2. Mr. Cummings alleges that while he was there there, they denied him
USDC IN/ND case 3:19-cv-00184-RLM-MGG document 14 filed 06/25/20 page 2 of 4


the ability to practice his Islam faith and forced him to practice Christianity. Park

Center isn’t a governmental entity. It’s a non-profit domestic corporation.

Indiana              Secretary                 of         State             website,

https://bsd.sos.in.gov/PublicBusinessSearch/ (last visited June 23, 2020). The

conduct of private actors can transform them into state actors for § 1983

purposes where “the deprivation committed by the private actor is fairly

attributable to the state.” L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696

(7th Cir. 2017). This can happen:

      when private actors conspire or are jointly engaged with state actors
      to deprive a person of constitutional rights; where the state compels
      the discriminatory action; when the state controls a nominally
      private entity; when it is entwined with its management or control;
      when the state delegates a public function to a private entity; or
      when there is such a close nexus between the state and the
      challenged action that seemingly private behavior reasonably may
      be treated as that of the state itself.

Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 815 (7th

Cir. 2009).

      When the court screened the original complaint, the order explained that

it couldn’t be plausibly inferred that any of the Park Center employees acted

under color of State law. ECF 11. The court grant Mr. Cummings leave to amend

if he had additional facts. He filed an amended complaint, but he didn’t provide

facts from which it can be plausibly inferred the religious discrimination he

alleges is fairly attributable to the State.

      The amended complaint alleges Park Center and its employees were acting

under color of State law, but it doesn’t provide facts from which that can be

plausibly inferred. In the original complaint, Mr. Cummings said his stay at the

                                           2
USDC IN/ND case 3:19-cv-00184-RLM-MGG document 14 filed 06/25/20 page 3 of 4


“Park Center was not part of [his] probation or sentence and that [he] went to

Park Center on [his] own decision.” ECF 1 at 15. He doesn’t repeat these words

in the amended complaint, but he doesn’t contradict them either. Therefore it

would not be reasonable to infer unalleged facts contrary to his prior statement,

which was made under penalty of perjury. In the amended complaint, he says

he was “a patient of Park Center Facility in the custody of the Allen County

Superior Court.” ECF 12 at 1. His being on probation doesn’t transform the Park

Center and its employees into State actors whose alleged religious discrimination

is fairly attributable to the State.

      A complaint must contain sufficient factual matter to “state a claim that

is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the pleaded factual content allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S.

at 556). “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Bell Atlantic v. Twombly, 550 U.S. at 555

(quotation marks, citations and footnote omitted). “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not shown—that the pleader is entitled to

relief.’” Ashcroft v. Iqbal, 556 U.S. at 679 (quotation marks and brackets

omitted).




                                         3
USDC IN/ND case 3:19-cv-00184-RLM-MGG document 14 filed 06/25/20 page 4 of 4


      The court told Mr. Cummings he hadn’t plausibly alleged the Park Center

employees had acted under color of State law, and have him a chance to file an

amended complaint. His amended complaint doesn’t plausibly allege the

defendants acted under color of State law. Therefore this case must be dismissed

because it doesn’t state a claim for which relief can be granted.

      For these reasons, this case is dismissed pursuant to 28 U.S.C. § 1915A

because it does not state a claim for which relief can be granted.

      SO ORDERED on June 25, 2020


                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
